Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED PERFORMANCE UNDERTAKING

THIS AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”), dated as
of September 24, 2012, is executed by UNITED RENTALS, INC., a Delaware
corporation (“Performance Guarantor”) in favor of UNITED RENTALS RECEIVABLES
LLC II, a Delaware limited liability company (together with its successors and
assigns, “Recipient”).

RECITALS

1. UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation (the
“Originator”), Performance Guarantor and Recipient have entered into the Third
Amended and Restated Purchase and Contribution Agreement, dated as of
September 24, 2012 (as amended, restated or otherwise modified from time to
time, the “Purchase Agreement”), pursuant to which the Originator, subject to
the terms and conditions contained therein, is selling and/or contributing its
right, title and interest in its accounts receivable to Recipient.

2. Performance Guarantor directly or indirectly owns one hundred percent
(100%) of the capital stock of the Originator and Recipient, and accordingly,
Performance Guarantor, is expected to receive substantial direct and indirect
benefits from the sale or contribution of receivables by Originator to Recipient
pursuant to the Purchase Agreement (which benefits are hereby acknowledged).

3. As an inducement for Recipient to acquire the Originator’s accounts
receivable pursuant to the Purchase Agreement, Performance Guarantor has agreed
to guaranty the due and punctual performance by the Originator of its
obligations under the Purchase Agreement.

4. Performance Guarantor wishes to guaranty the due and punctual performance by
the Originator of its obligations to Recipient under or in respect of the
Purchase Agreement.

5. Performance Guarantor previously entered into that certain Performance
Undertaking, dated as of May 31, 2005, in favor of Recipient and confirmed such
undertaking as of December 22, 2008, September 28, 2011, and April 30, 2012 (the
“Existing Performance Undertaking”). Performance Guarantor now desires to amend
and restate the Existing Performance Undertaking in its entirety as set forth
herein and with the effect from the date first set forth above.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Purchase Agreement or
the Receivables Purchase Agreement, dated as of September 24, 2012, by and among
Recipient, as seller, Performance Guarantor, as collection agent, Liberty Street
Funding LLC, as a purchaser (“Liberty”), Market Street Funding LLC, as a
purchaser (“Market Street”), and Gotham Funding Corporation, as a purchaser
(“Gotham” and, together with Liberty and Market Street, the “Purchasers”), The
Bank of Nova Scotia, as a bank, as administrative agent and as purchaser agent
for Liberty (“Scotia Bank” and the “Administrative Agent”), PNC Bank, National
Association, as a bank and as the purchaser agent for Market Street (“PNC”), and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a bank and as the
purchaser agent for Gotham (“BTMU” and, together with Scotia Bank and PNC, the
“Purchaser Agents”) (as amended, restated or otherwise modified, the
“Receivables Purchase Agreement” and together with the Purchase Agreement, the
“Agreements”). In addition:

“Beneficiaries” means Recipient and its permitted assigns.

“Guaranteed Obligations” means, collectively, all covenants, agreements, terms,
conditions and indemnities to be performed and observed by the Originator under
and pursuant to the Purchase Agreement and each other document executed and
delivered by the Originator pursuant to the Purchase Agreement, including,
without limitation, the due and punctual payment of all sums that are or may
become due and owing by the Originator under the Purchase Agreement, whether for
fees, expenses (including counsel fees), indemnified amounts or otherwise,
whether upon any termination or for any other reason.

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by the Originator of its Guaranteed Obligations. This Undertaking is
an absolute, unconditional and continuing guaranty of the full and punctual
performance of all Guaranteed Obligations of the Originator under the Agreements
and each other document executed and delivered by the Originator pursuant to the
Agreements and is in no way conditioned upon any requirement that Recipient
first attempt to collect any amounts owing by the Originator to Recipient, the
Banks, the Purchasers, the Administrative Agent or the Purchaser Agents from any
other Person or resort to any collateral security, any balance of any deposit
account or credit on the books of Recipient, the Banks, the Purchasers, the
Administrative Agent or the Purchaser Agents in favor of the Originator or any
other Person or other means of obtaining payment. Should the Originator default
in the payment or performance of any of its Guaranteed Obligations, Recipient
(or its assigns) may cause the immediate performance by Performance Guarantor of
the Guaranteed Obligations and cause any payment Guaranteed Obligations to
become forthwith due and payable by Performance Guarantor to Recipient (or its
assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Performance Guarantor shall not be
responsible for any Guaranteed Obligations to the extent the failure to perform
such Guaranteed Obligations by the Originator results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided that nothing herein shall
relieve the Originator from performing in full its Guaranteed Obligations under
the Agreements or Performance Guarantor of its undertaking hereunder with
respect to the full performance of such duties.

 

-2-



--------------------------------------------------------------------------------

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the enforcement of this Undertaking, together with interest on
amounts recoverable under this Undertaking from the time when such amounts
become due until payment, at a rate of interest (computed for the actual number
of days elapsed based on a 365 day year) equal to the Scotia Prime Rate plus
2% per annum, such rate of interest changing when and as the Scotia Prime Rate
changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Event of Termination, other default or
omission by the Originator or asserting any other rights of Recipient (or its
assigns) under this Undertaking. Performance Guarantor warrants that it has
adequate means to obtain from the Originator, on a continuing basis, information
concerning the financial condition of the Originator, and that it is not relying
on Recipient to provide such information, now or in the future. Performance
Guarantor also irrevocably waives all defenses (1) that at any time may be
available in respect of the Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (2) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with the Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Guaranteed Obligations,
in such manner as Recipient (or its assigns) in its sole discretion deems fit,
and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 8 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Event of Termination or default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto;
(d) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the application of payments received from any source to the payment of any
payment obligations of the Originator or any part thereof or amounts which are
not covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
obligations of the Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against the Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
the Originator to perform or comply with any term of the Purchase Agreement or
any other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.

 

-3-



--------------------------------------------------------------------------------

Section 5. Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (i) any change of ownership of the Originator or the insolvency,
bankruptcy or any other change in the legal status of the Originator; (ii) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (iii) the
failure of the Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (iv) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from the Originator for any
other reason other than final payment in full of the payment obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Originator or for any other reason with respect to the Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Purchase Agreement, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a Material Adverse Effect.

(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

-4-



--------------------------------------------------------------------------------

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder
do not contravene or violate (1) its certificate or articles of incorporation or
by-laws, (2) any law, rule or regulation applicable to it, (3) any restrictions
under any agreement, contract or instrument to which it is a party or by which
it or any of its property is bound, except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.

(d) Taxes. Performance Guarantor has filed or caused to be filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid or caused to be paid all taxes due pursuant to said returns
or pursuant to any assessment received by Performance Guarantor or any of its
Subsidiaries, except (i) such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided; and (ii) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. To the Performance Guarantor’s knowledge, no federal or
state tax liens have been filed and no material claims are being asserted with
respect to any such taxes. In any event, any such claims and liens do not
aggregate more than $1,000,000. The charges, accruals and reserves on the books
of Performance Guarantor in respect of any taxes or other governmental charges
are adequate.

(e) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the Performance Guarantor’s
knowledge threatened against or affecting Performance Guarantor, in or before
any court, arbitrator or other body, that could reasonably be expected (i) to
have a Material Adverse Effect, or (ii) to adversely affect in any material
respect the validity or enforceability of any of this Undertaking or the rights
or remedies of Recipient hereunder. Performance Guarantor does not have any
material contingent payment not provided for or disclosed to Recipient and its
permitted assigns as of the date hereof.

Section 7. [Reserved]

Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (i) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Administrative Agent, the Banks, the
Purchaser Agents or the Purchasers against the Originator, (ii) hereby waives
all rights of subrogation (whether contractual, under Section 509 of the United
States Bankruptcy Code, at law or in equity or otherwise) to the claims of
Recipient, the Administrative Agent, the Banks, the Purchaser Agents or the
Purchasers against the Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
the Originator that arise from the existence or performance of Performance

 

-5-



--------------------------------------------------------------------------------

Guarantor’s obligations hereunder, (iii) will not claim any setoff, recoupment
or counterclaim against the Originator in respect of any liability of
Performance Guarantor to the Originator and (iv) waives any benefit of and any
right to participate in any collateral security which may be held by
Beneficiaries, the Administrative Agent, the Banks, the Purchaser Agents or the
Purchasers. The payment of any amounts due with respect to any indebtedness of
the Originator now or hereafter owed to Performance Guarantor is hereby
subordinated to the prior payment in full of all of the Guaranteed Obligations.
Performance Guarantor agrees that, after the occurrence of any default in the
payment or performance of any of the Guaranteed Obligations, Performance
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of the Originator to Performance Guarantor until all of the
Guaranteed Obligations shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Guaranteed Obligations are still unperformed or outstanding, such amounts shall
be collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of and solely to the extent of such unperformed or outstanding
Guaranteed Obligations without affecting in any manner the liability of
Performance Guarantor under the other provisions of this Undertaking. The
provisions of this Section 8 shall be supplemental to and not in derogation of
any rights and remedies of Recipient (or its assigns) under any separate
subordination agreement which Recipient (or its assigns) may at any time and
from time to time enter into with Performance Guarantor.

Section 9. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until the
Outstanding Balance of all Eligible Receivables are finally paid and satisfied
in full and the Facility Termination Date has occurred under the Receivables
Purchase Agreement, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.

Section 10. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of the Originator and the commencement of any case or proceeding by
or against the Originator under the federal bankruptcy code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the federal bankruptcy code with respect to the Originator
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which the Originator is subject shall postpone the
obligations of Performance Guarantor under this Undertaking.

 

-6-



--------------------------------------------------------------------------------

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such obligations may be contingent or unmatured.

Section 12. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient (or its assigns) receive a
net sum equal to the sum which they would have received had no deduction or
withholding been made.

Section 13. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.

Section 14. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and permitted assigns. Performance Guarantor may not assign or transfer any of
its obligations hereunder without the prior written consent of each of Recipient
and the Administrative Agent. Without limiting the generality of the foregoing,
Recipient, solely to the extent permitted under the Agreements, may assign or
otherwise transfer the Agreements, any other documents executed in connection
therewith or delivered thereunder or any other agreement or note held by them
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, or sell participations in any interest therein, to any other entity
or other person, and such other entity or other person shall thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to the
Beneficiaries herein. Without limiting the generality of the foregoing sentence,
the Performance Guarantor acknowledges and consents to the assignment by the
Recipient, under and in connection with the Receivables Purchase Agreement, of
all of the Recipient’s right, title and interest in, to and under this
Undertaking to the Administrative Agent for the benefit of the Investors and the
Banks party to the Receivables Purchase Agreement and the Performance Guarantor
agrees that at all times that the Receivables Purchase Agreement shall be in
effect (i) any claim made by the Recipient hereunder shall be deemed made for
the benefit of the Administrative Agent and such Investors and Banks and
(ii) any payment or remittance to be made hereunder by the Performance Guarantor
in respect of any claim being made by or in respect of the Recipient or the
Recipient’s interest under the Purchase Agreement shall be paid or remitted to
the Administrative Agent for the benefit of such Investors and Banks.

 

-7-



--------------------------------------------------------------------------------

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrative Agent and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (i) if given by telecopy, upon the receipt thereof, (ii) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (iii) if given by any other means,
when received at the address specified in this Section 16.

Section 17. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS OTHER THAN SECTION 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW WHICH THE PARTIES HERETO EXPRESSLY
RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW HEREUNDER) OF THE STATE
OF NEW YORK.

Section 18. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 19. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Recipient, it will not institute
against, or join any other Person in instituting against, Recipient any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

 

-8-



--------------------------------------------------------------------------------

Section 20. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

Section 21. Amendment and Restatement; Acknowledgement. This Undertaking is an
amendment and restatement of the Existing Performance Undertaking, which
amendment and restatement shall not affect any rights or remedies which
Recipient (or its assignees) may have under the Existing Performance
Undertaking, which rights and remedies shall continue to be in full force and
effect under this Undertaking.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

UNITED RENTALS, INC. By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Senior Vice President and Treasurer

 

Address for Notices:   United Rentals, Inc.         5 Greenwich Office Park   
     Greenwich, CT 06830         Attention: Irene Moshouris         Tel. No.:
(203) 618-7202         Facsimile No.: (203) 622-4325      

[Signature Page – Amended and Restated Performance Undertaking]